Citation Nr: 1038890	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, claimed 
as secondary to the diabetes mellitus.

3.  Entitlement to service connection for a digestive disorder. 

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral knee 
disorder. 

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left wrist 
disorder. 

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a respiratory 
disorder due to asbestos exposure.

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an elbow 
disorder.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of an 
eye injury.

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for double vision.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acne 
vulgaris of the back and chest. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to April 1979 
and from October 1979 to March 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2010, as support for his claims, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge of 
the Board, commonly referred to as a Travel Board hearing.  
During the hearing, the Veteran submitted additional evidence and 
did not immediately waive his right to have the RO initially 
consider it, but he since has.  38 C.F.R. §§ 19.31, 20.800, 
20.1304(c) (2009).

Because they require further development before being decided, 
the Board is remanding the claims for service connection for a 
digestive disorder, eye disorder, and acne vulgaris of the back 
and chest (after reopening these latter two claims on the basis 
of new and material evidence).  The remand of these claims to the 
RO will be via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was first diagnosed many 
years after his military service ended and has not been 
etiologically linked by competent medical or other evidence to 
his service.

2.  The Veteran's hypertension also was first diagnosed many 
years after his military service ended and similarly has not been 
linked by competent medical or other evidence to his service - 
including to a service-connected disability.

3.  An unappealed September 2005 rating decision denied service 
connection for a bilateral knee condition because there was no 
competent medical of a then current disability involving either 
knee.  

4.  The additional evidence received since that September 2005 
rating decision still does not show the Veteran has a disability 
involving either knee.  

5.  That unappealed September 2005 rating decision also denied 
service connection for a left wrist condition because there was 
no competent medical of a then current disability involving this 
wrist.  

6.  The additional evidence received since that September 2005 
rating decision still does not show the Veteran has a disability 
involving this wrist.  

7.  As well, that unappealed September 2005 rating decision 
denied service connection for respiratory conditions due to 
asbestos exposure because there was no competent medical evidence 
of a then current respiratory disability.  

8.  The additional evidence received since that September 2005 
rating decision still does not show the Veteran has a respiratory 
disability, despite his exposure to asbestos in service.  

9.  The unappealed September 2005 rating decision also denied 
service connection for an elbow condition because there was no 
competent medical evidence of a then current disability involving 
either elbow.

10.  The additional evidence received since that September 2005 
rating decision shows the Veteran's complaints of right elbow 
pain are most likely due to a diagnosis of right lateral 
epicondylitis; however, this condition was first diagnosed many 
years after his military service ended and has not been 
etiologically linked by competent medical or other evidence to 
his service.

11.  The unappealed September 2005 rating decision also denied 
service connection for residuals of an eye injury and double 
vision because there was no competent medical or other evidence 
of a then current disability involving either eye.

12.  The additional evidence received since that September 2005 
rating decision shows the Veteran has received diagnoses of 
various eye disorders, some of which are not congenital or 
developmental defects or a type of refractive error and possibly 
not associated with the diabetes.

13.  The unappealed September 2005 rating decision also denied 
service connection for acne vulgaris of the back and chest 
because there was no competent medical or other evidence of a 
then current skin condition related to service.

14.  The additional evidence received since that September 2005 
rating decision shows the Veteran has received diagnoses of acne 
vulgaris affecting his back, shoulders, and face, which he claims 
has been present since his military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and is not 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2010).

3.  The September 2005 rating decision denying service connection 
for a bilateral knee condition is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103 (2010).

4.  The additional evidence submitted or otherwise obtained since 
that September 2005 rating decision concerning the claim for 
service connection for a bilateral knee condition is not new and 
material; therefore, this claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R § 3.156 (2010).

5.  The September 2005 rating decision denying service connection 
for a left wrist condition is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103 (2010).

6.  The additional evidence submitted or otherwise obtained since 
that September 2005 rating decision concerning this claim for 
service connection for a left wrist condition is not new and 
material; therefore, this claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R § 3.156 (2010).

7.  The September 2005 rating decision denying service connection 
for a respiratory condition is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103 (2010).

8.  The additional evidence submitted or otherwise obtained since 
that September 2005 rating decision concerning this claim for 
service connection for a respiratory condition is not new and 
material; therefore, this claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R § 3.156 (2010).

9.  The September 2005 rating decision denying service connection 
for an elbow condition is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 
20.1103.

10.  But additional evidence submitted since that September 2005 
rating decision is new and material, so this claim for service 
connection for a right elbow condition is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R § 3.156.

11.  The right elbow condition, however, was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

12.  The September 2005 rating decision denying service 
connection for an eye disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103.

13.  But additional evidence submitted since that September 2005 
rating decision is new and material, so this claim for service 
connection for an eye disorder is reopened (to the extent this 
claim is not predicated on a congenital or developmental defect, 
a type of refractive error, or a complication of the diabetes).  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

14.  The September 2005 rating decision denying service 
connection for acne vulgaris of the back and chest is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a) 3.160(d), 20.200, 20.302, 20.1103 (2010).

15.  But additional evidence submitted since that September 2005 
rating decision is new and material, and this claim for service 
connection for acne vulgaris is therefore reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
underlying merits (except the acne claim that is being remanded), 
providing relevant statutes, VA regulations, case law, the 
relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that when, as here, a 
Veteran is trying to reopen a claim that has been previously 
denied and not timely appealed, VA must both notify him of the 
evidence and information needed to reopen the claim and of the 
evidence and information needed to establish his underlying 
entitlement to service connection.  To satisfy these 
requirements, VA adjudicators are required to look at the bases 
of the denial in the prior decision and provide him a notice 
letter describing what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring this notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).

In this case, the Veteran was provided appropriate notice letters 
in April 2007 and August 2007 that comply with these VCAA notice 
requirements.  Specifically, the April 2007 letter complies with 
the Court's holding in Kent, supra, since it includes the 
criteria for reopening a previously denied claim following a 
final and binding decision, the criteria for establishing the 
underlying claims for service connection, and information 
specifically concerning why these claims were previously denied 
by the RO in September 2005.  Consequently, the Board finds that 
sufficient VCAA notice has been provided, as the Veteran was 
informed of what evidence was necessary to substantiate the 
elements required to establish his entitlement to service 
connection for each of the claimed disabilities that was found 
insufficient in the previous denial of these claims.

The letter also indicated the types of information and evidence 
needed to substantiate his claims of entitlement to service 
connection for diabetes mellitus and hypertension, explaining the 
division of responsibility between him and VA in obtaining this 
supporting evidence, including lay evidence as well as private 
and VA medical treatment records.  In addition, both letters 
included the necessary information concerning how VA determines 
disability ratings and effective dates, once service connection 
is granted for a disability, see Dingess, supra, and they were 
issued prior to the RO initially adjudicating his claims in 
November 2007, the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  

The Board therefore finds that VA has fulfilled its duty-to-
notify obligations under the VCAA, and the Veteran and his 
representative have not suggested otherwise or shown why the VCAA 
notice they received was insufficient for a fair adjudication of 
their appeal of these claims.  See Shinseki v. Sanders, 129 S. 
Ct. 1626 (2009) (indicating that, as the pleading party, the 
Veteran, not VA, has this responsibility of showing there is a 
VCAA notice error and that it is prejudicial, meaning outcome 
determinative).



The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Concerning 
his petition to reopen his previously denied claims for service 
connection, the VCAA left intact the requirement that he first 
present new and material evidence to reopen these finally decided 
claims under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist has been fulfilled and proceed to 
evaluate the merits of these claims.  See 38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  This includes not having to have him examined for medical 
opinions concerning whether he has these claimed disorders, and 
if so, their potential relationship to his military service, 
unless and until there is new and material evidence to reopen 
these claims.  See 38 C.F.R. § 3.159(c)(4)(iii).

And as for his claims for service connection for diabetes 
mellitus and hypertension, the RO has obtained all pertinent 
records that the Veteran and his representative have identified 
as relevant to these other claims.  The Board also finds that a 
VA examination in not needed to determine whether these 
conditions are related to his military service since the record 
shows no evidence of either condition until many years after 
service, with no competent suggestion they date back to his 
service or are otherwise related to his service.  Hence, the 
standards outlined in the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met, which 
require evidence of an event, injury, or disease to have occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
as well as a current disability.  See also 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Instead, there are only the 
Veteran's unsubstantiated lay allegations, which, alone, are 
insufficient to require the scheduling of a VA compensation 
examination for a medical nexus opinion.  See Waters v. Shinseki, 
601 F.3d 1274 (Fed. Cir. 2010); Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA.



II.  Service Connection for Diabetes Mellitus

The Veteran served on active duty in the military essentially 
from 1975 to 1981 and first received a diagnosis of diabetes 
mellitus many years later, in 2004.  In his recent June 2010 
hearing testimony and the written statements he has submitted at 
other times during the course of his appeal, he indicated that he 
believes his diabetes was caused by excessive or heavy drinking 
while in service.

So the initial point worth mentioning in response to this claim 
is that disability resulting from alcohol abuse, since it is 
willful misconduct, generally cannot be service connected.  See 
38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  
VA's General Counsel has confirmed that direct service connection 
for disability that is a result of a claimant's abuse of alcohol 
or drugs is precluded for purposes of all VA benefits for a 
claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-
99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

There is a very limited exception to this general rule.  In Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit 
Court reaffirmed that compensation may not be awarded pursuant to 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a 
primary alcohol/drug abuse disability incurred during service or 
for any secondary disability that resulted from primary 
alcohol/drug abuse during service.  Id., at 1376.  However, the 
Federal Circuit Court further held that there can be service 
connection for compensation for an alcohol/drug abuse disability 
acquired as secondary to, or as a symptom of, a non-willful 
misconduct, service-connected disability, such as if a Veteran 
has posttraumatic stress disorder (PTSD) as a result of his 
military service and drinks excessively to cope with or mask the 
symptoms associated with it.  But in further clarifying the 
parameters of this limited exception, the Federal Circuit Court 
explained that Veterans may only recover in this instance if they 
can "adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary service-
connected disorder."  Id., at 1381.  An award of compensation on 
such a basis would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse disability 
is indeed caused by a Veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is not 
due to willful wrongdoing."  Id.

This limited exception does not apply to this particular case, 
however, since the Veteran is claiming that alcohol abuse is his 
primary, i.e., underlying disability that caused his diabetes 
mellitus (not vice versa, that his diabetes caused or aggravated 
his alcoholism).  38 C.F.R. § 3.310(a) and (b).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service in the 
line of duty, which alcohol abuse is not.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In general, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or an injury; and (3) 
medical evidence of a nexus, i.e., link between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Type II diabetes mellitus also may be presumed to have been 
incurred in service if manifest to a compensable degree (meaning 
at least 10-percent disabling) within one year of discharge from 
service.  This presumption, however, is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  The minimum compensable 
rating of 10 percent for Diabetes Mellitus is warranted when the 
condition is manageable by restricted diet only.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Additionally, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an herbicide 
agent, such as Agent Orange, unless there is affirmative evidence 
establishing that he was not exposed to any such agent during 
that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  And diseases 
associated with exposure to certain herbicide agents like Agent 
Orange used in support of military operations in the Republic of 
Vietnam during the Vietnam era, in turn, will be presumptively 
considered to have been incurred in service.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).

This list of diseases associated with herbicide exposure 
for purposes of this presumption includes Type II Diabetes 
Mellitus.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

But none of these alternative presumptive provisions apply since 
the Veteran's Diabetes Mellitus was not diagnosed within one year 
of his separation from active duty in March 1981 (meaning by 
March 1982), and since there is no indication he served in 
Vietnam during the Vietnam era.  Indeed not since, according to 
38 C.F.R. § 3.2(f), the Vietnam era ended on May 7, 1975, and he 
did not begin serving on active duty until a short time later, in 
June 1975, so not until after the Vietnam War officially had 
ended.

Service connection for Diabetes Mellitus, therefore, only may be 
established with proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994); see also McCartt v. West, 12 
Vet. App. 164, 167 (1999) (wherein the Court held that the 
provisions set forth in Combee, which actually instead concerned 
radiation exposure, are nonetheless equally applicable in cases, 
as here, involving claimed Agent Orange exposure).  In other 
words, medical evidence must show the Veteran's Diabetes Mellitus 
is directly related to his military service.  And mere lay 
assertions of this purported cause-and-effect relationship do not 
constitute competent medical evidence with respect to this nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (laypersons 
generally are not competent to render medical opinions on 
diagnosis and etiology of claimed disorders, unless they are of a 
type that is capable of lay opinion concerning this).  In 
essence, lay testimony is competent concerning this when it 
regards the readily observable features or symptoms of injury or 
illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  A determination as to whether medical 
evidence is needed to demonstrate that a Veteran presently has 
the same condition he or she had in service or during a 
presumptive period, or whether lay evidence will suffice, depends 
on the nature of the Veteran's present condition (e.g., whether 
the Veteran's 


present condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or during a 
presumptive period, or whether it can be so identified by lay 
observation).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Diabetes Mellitus is not the type of condition that is readily 
capable of lay diagnosis or comment on etiology, such as would be 
the case if the Veteran's claim, instead, was for a broken arm, 
separated shoulder, tinnitus (ringing in his ears) or pes planus 
(flat feet).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  Rather, his claim must be supported by medical 
evidence.  And no such medical nexus evidence has been submitted 
in this instance.  His service treatment records make no 
reference to diabetes mellitus or laboratory findings suggesting, 
for example, he had elevated blood sugar (glucose) levels.  Of 
particular relevance, a urinalysis performed during his 
separation physical in March 1981 was negative for albumin or 
sugar.  This is probative evidence against this claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  Instead, as mentioned, 
the record shows his Diabetes Mellitus was not first diagnosed 
until January 2004, so some 23 years after his military service 
had ended.  In fact, a contemporaneous August 2004 VA examination 
report indicates "diabetes mellitus, newly diagnosed."  
(italics added for emphasis).  This 23-year lapse between his 
separation from active duty and the initial diagnosis of this 
condition, without even so much as a relevant complaint in the 
interim, is additional evidence against this claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

Also, none of the treatment records in the claims file includes a 
medical opinion concerning the etiology or date of onset of the 
Veteran's Diabetes Mellitus, including especially in terms of the 
condition being related to or dating back to his military service 
that ended many years earlier.  And the mere fact that the 
August 2004 VA treatment records characterize the condition as 
"newly diagnosed" suggest far more recent onset, so not during 
his service or during the one-year presumptive period following 
his discharge.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  This evidentiary deficiency is fatal to his claim.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The only evidence relating the Veteran's Diabetes Mellitus to his 
military service are his lay statements in support of his claim.  
He is competent to testify as to his personal observations, such 
as to having experienced symptoms that he believes were early 
indications of diabetes.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement 
that "a valid medical opinion" was required to establish nexus, 
and that a layperson was "not competent" to provide testimony as 
to nexus because she was a layperson, conflicts with Jandreau).  
But his lay testimony concerning this, even though competent, 
also must be credible to ultimately have probative value.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  

And, again, the type of condition at issue - Diabetes Mellitus, 
is not the sort that is capable of lay opinion regarding either 
diagnosis or etiology.  See again Jandreau, 492 F.3d at 1376 (lay 
witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. 
App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to 
testify to pain and visible flatness of his feet).

For these reasons and bases, the Board does not the Veteran's lay 
testimony to be both competent and credible regarding the 
etiology of his Diabetes Mellitus and, importantly, its potential 
relationship to his military service.  Thus, the preponderance of 
the evidence is against his claim, in turn meaning there is no 
reasonable doubt to resolve in his favor, and that the appeal of 
this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Service Connection for Hypertension

The Veteran claims he developed hypertension as a result of his 
Diabetes Mellitus (and the drinking that caused the diabetes), so 
this claim is predicated on the notion that his hypertension is 
secondary to his Diabetes Mellitus.  See again 
38 C.F.R. § 3.310(a) and (b) (permitting service connection on 
this secondary basis for disability that is proximately due, the 
result of, or aggravated by a 
service-connected condition).  But this claim necessarily 
presumes the Diabetes Mellitus is a service-connected disability, 
which in the previous discussion the Board determined it is not.  
The Board, therefore, need not consider this theory that his 
hypertension is secondary to his Diabetes Mellitus because, even 
if there is indeed this alleged cause-and-effect correlation 
between these conditions, the Diabetes Mellitus - the claimed 
precipitant, has not itself been linked to his military service, 
so neither can the hypertension be as a derivative condition.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 
237 (1999).

So the only remaining possibilities of having the hypertension 
service connected are on the alternative notions that it was 
either directly or presumptively incurred in service.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (the Board must 
address all potential theories of entitlement).



Hypertension, like Diabetes Mellitus, may be presumed to have 
been incurred in service if manifest to a compensable degree of 
at least 10-percent disabling within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  The minimum compensable (10 percent) disability 
rating for hypertension requires diastolic pressure of 
predominantly 100 or more or systolic pressure of predominantly 
160 or more; or if a claimant has a history of diastolic pressure 
of predominantly 100 or more and requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2010).

Here, though, the Veteran's service treatment records make no 
reference to high blood pressure, much less persistently elevated 
blood pressure as to suggest he had hypertension.  Of particular 
relevance, his March 1981 separation examination report lists a 
blood pressure reading of 118/60, so clearly within normal 
limits, which is probative evidence against this claim.  Struck, 
9 Vet. App. at 145.

In fact, the record shows hypertension was not first detected 
until many years later, in 2005, shortly after the diagnosis of 
Diabetes Mellitus.  In this regard, a May 2004 VA outpatient 
treatment records lists an elevated blood pressure reading of 
142/95.  Subsequently dated treatment records list a diagnosis of 
hypertension.  But as with the Veteran's Diabetes Mellitus, this 
23-year lapse between his separation from active duty in 1981 and 
the first documented elevated blood pressure reading in 2004 is 
probative evidence against the notion that his hypertension was 
directly or even presumptively incurred in service.  See again 
Maxson, 230 F.3d at 1333.  


Moreover, none of his post-service medical records contain a 
medical nexus opinion attributing his hypertension to his 
military service or indicating he had this condition to a 
compensable degree during the one-year presumptive period after 
his service ended.  See Maggitt, Watson, D'Amico, Hibbard, and 
Collaro, all supra.

As no competent and credible medical or other evidence shows the 
Veteran developed hypertension either during his military service 
or during the one-year presumptive period after service, or that 
it is related to a service-connected disability, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection for hypertension.  Thus, the appeal of this 
claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App 
at 55-57.

IV.  Whether there is New and Material 
Evidence to Reopen the Claim for 
Service Connection for a Bilateral 
(Left and Right) Knee Condition

The Veteran is ultimately trying to establish his entitlement to 
service connection for a bilateral knee condition.  But before 
the Board may adjudicate this claim on its underlying merits, it 
must first determine whether new and material evidence has been 
received to reopen this claim since an unappealed, and therefore 
final and binding, September 2005 rating decision that also 
earlier denied this claim.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied claims) and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there 
is no new and material evidence, that is where the analysis must 
end, and what the RO determined in this regard is irrelevant.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In that earlier September 2005 rating decision, the RO denied 
service connection for a bilateral knee condition because there 
was no evidence of a disability involving either knee, either in 
service or at the time of or since filing his claim in May 2005.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability existing on the date of 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Thus, since there was no medical evidence of a then current 
disability involving either knee, the claim was denied.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no valid 
claim because there is no disability to link to service).

The Veteran was notified of that decision and of his appellate 
rights in a letter dated in October 2005.  But since he did not 
seek appellate review within one year of that notification, that 
decision became final and binding on him based on the evidence 
then of record and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103.

In February 2007 the Veteran filed a petition to reopen this 
claim.  And since the prior September 2005 rating decision is 
final and binding, the RO properly construed this claim as a 
petition to reopen his previously denied claim for service 
connection for a bilateral knee condition on the basis of new and 
material evidence.  

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108.  Therefore, the Board must 
determine whether new and material evidence has been submitted 
since the final and binding September 2005 rating decision to 
reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new and 
material determination is that added to the record since the last 
final denial on any basis).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to 
VA regulation, "new" means existing evidence not previously 
submitted to agency decision makers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
cannot be cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  See also 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).

Since the final and binding September 2005 rating decision, 
numerous VA outpatient treatment records dated from 1986 to 2010 
have been received.  Many of these records are "new" because they 
either did not exist at the time of that September 2005 rating 
decision or had not been associated with the claims file at the 
time of that September 2005 decision.  However, since none of 
these records indicates the Veteran has disability involving 
either knee, they are not also material to his claim within the 
meaning of 38 C.F.R. § 3.156(a), as this was the basis for the 
prior denial of his claim in September 2005.

In addition to this newly submitted medical evidence, the Board 
also has considered the Veteran's personal lay statements in 
support of his claim.  But his lay statements, alone, are 
insufficient to establish he has disability involving either 
knee.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons generally are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide a 
basis on which to reopen a claim of service connection.  The 
Court reiterated this in Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), again noting that "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."

Moreover, to the extent the Veteran is merely making the same 
arguments he did at the time the RO initially denied his claim in 
September 2005, his lay testimony is not new.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision maker 
at time of prior final disallowance of the claim is not new 
evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).

In sum, the evidence received since the September 2005 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
September 2005 rating decision remains final and binding and the 
appeal to reopen the claim for service connection for a bilateral 
knee condition is denied.  Further, in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

V.  Whether there is New and Material Evidence 
to Reopen the Claim for Service Connection for a 
Left Wrist Condition

The Veteran is also seeking service connection for a left wrist 
condition.  But also before addressing this claim on its 
underlying merits, the Board again must determine whether new and 
material evidence has been submitted since the final and binding 
September 2005 rating decision since it also denied service 
connection for this claimed condition.  See Jackson, 265 F.3d at 
1369.

The evidence in the file at the time of that September 2005 
rating decision included service treatment records and post-
service treatment records, but none of which made any reference 
to a disability involving the Veteran's left wrist.  The claim 
therefore was denied because there was no current disability 
involving this wrist.  Brammer, 3 Vet. App. at 225 (in the 
absence of proof of the presently claimed disability, there can 
be no valid claim).  The Veteran did not appeal that 
September 2005 rating decision, so it is final and binding on him 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103.  

In February 2007 the Veteran filed a petition to reopen this 
claim.  And since the prior September 2005 rating decision is 
final and binding, the RO properly construed this claim as a 
petition to reopen his previously denied claim for service 
connection for a left wrist condition on the basis of new and 
material evidence.  However, the Board finds that no such 
evidence has been submitted.

Medical evidence received since the September 2005 rating 
decision includes VA outpatient treatment records dated from 1986 
to 2010.  As already mentioned, many of these records are "new" 
because they did not exist or had not been associated with the 
claims file at the time of the September 2005 rating decision.  
However, since none of these records indicates he has a 
disability involving his left wrist, they are not also material 
to the central issue regarding the disposition of this claim 
because he still has not established that he has a disability 
affecting this wrist, much less the result of his military 
service.  And this is the reason the RO denied this claim in 
September 2005, so none of this additional evidence addresses the 
basis of the prior denial of this claim.

The only evidence suggesting the Veteran has a left wrist 
condition is his lay statements.  Again, however, his lay 
statements, alone, are insufficient to establish he has 
disability involving this wrist.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons generally are 
incompetent to offer medical opinions or diagnoses and that such 
evidence does not provide a basis on which to reopen a claim of 
service connection.  The Court reiterated this in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), again noting that "[l]ay 
assertions of medical causation cannot suffice to reopen a claim 
under 38 U.S.C. 5108."



The Board thus concludes that the evidence received since the 
September 2005 rating decision, when viewed either alone or in 
light of all of the evidence of record, is not both new and 
material.  Further, in the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  Consequently, the September 
2005 rating decision remains final and binding and the appeal to 
reopen the claim for service connection for a left wrist 
condition is denied.  

VI.  Whether there is New and Material Evidence to 
Reopen a Claim for Service Connection for a Respiratory 
Condition

This claim, like the others already discussed, was also 
considered and denied in the September 2005 rating decision.  And 
in the absence of an appeal, that decision also is final and 
binding on the Veteran concerning this claim, in turn requiring 
the submission of new and material evidence to reopen this claim 
before readjudicating it on its underlying merits.

The Veteran attributes his respiratory condition to exposure to 
asbestos while in the military.

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
specific regulations.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1MR, part IV, 
subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA 
Manual").  The date of this amended material is December 13, 
2005.  Also, an opinion by VA's Office of General Counsel (OGC) 
discussed the proper way of developing asbestos claims.  See 
VAOPGCPREC 4- 2000 (Apr. 13, 2000).



The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies. M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id., at 
Subsection (a).  The Manual also lists some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products (such as clutch facings and brake linings), 
and manufacture and installation of products such as roofing and 
flooring materials, asbestos cement sheet and pipe products, and 
military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation 
of asbestos fibers can lead to a non-exclusive list of asbestos 
related diseases/abnormalities:  fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id., at Subsection (b).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  VA Manual, paragraph 9(d).  
The extent and duration of exposure to asbestos is not a factor 
for consideration.  Id., at Subsection (d).  Thus, an asbestos-
related disease can develop from brief exposure to asbestos or as 
a bystander.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence of 
asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate the 
Veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id. at 
Subsection (h).

The Court has held that VA must analyze an appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).  If the evidence supports a conclusion that the 
Veteran's current disability, while caused by asbestos exposure, 
is due to intervening post-service exposure, the opinion must be 
very specific explaining the basis for this finding.  See 
McGinty, supra.

The RO in September 2005 denied service connection for 
respiratory conditions due to asbestos exposure because there was 
no evidence of a then current respiratory condition.  The RO 
conceded the Veteran had been exposed to asbestos during service 
while aboard the USS PRAIRIE.  However, none of his service 
treatment records made any reference to a chronic resultant 
respiratory condition, and, more importantly, there also was no 
post-service medical or other evidence indicating he had a 
respiratory condition as a result of that exposure to asbestos 
while in service.  So even accepting that he had been exposed to 
asbestos during his service, there was no consequent disability.  
Brammer, 3 Vet. App. at 225 (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  

Since the Veteran did not appeal the September 2005 decision, it 
is final and binding and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d0, 20.200, 20.302, 20.1103.  He therefore must present new 
and material evidence to reopen this claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

Since that final and binding September 2005 rating decision, 
there still is no medical or other competent and credible 
evidence indicating the Veteran has a respiratory condition, much 
less the result of his conceded exposure to asbestos during his 
military service.  That is to say, the mere fact that he 
admittedly was exposed to asbestos during service is not 
tantamount to granting service connection (or, in this instance, 
reopening his claim) since he has not established that he has any 
consequent respiratory disability.  Concerning this, the Board 
has reviewed his VA outpatient treatment records dated from 1986 
to 2010, but none indicates he has this required respiratory 
disability.  In fact, to the contrary, a pulmonary function test 
(PFT) performed in April 2007 was within normal limits, and 
contemporaneous chest X-rays taken in March 2007 also were 
negative.  Thus, since there still is no medical evidence of a 
current respiratory condition, new and material evidence has not 
been submitted since the final and binding September 2005 rating 
decision.  Accordingly, there is no basis to reopen the claim, 
since the only evidence of a current respiratory condition is the 
Veteran's unsubstantiated lay statements.  See Moray and Routen, 
both supra. 

Consequently, the September 2005 rating decision remains final 
and binding and the appeal to reopen the claim for service 
connection for a respiratory condition is denied.  

VII.  Whether there is New and Material 
Evidence to Reopen a Claim for Service 
Connection for an Elbow Condition

The Veteran is seeking service connection for an elbow condition.  
Before addressing this claim on the merits, however, the Board 
must again determine whether new and material evidence has been 
submitted since the final and binding September 2005 rating 
decision that also denied service connection for this other 
claimed disability.  See Jackson, 265 F.3d at 1369.

The evidence of record at that time included the Veteran's 
service treatment records, which made no reference to any 
complaint, treatment or finding concerning either elbow.  The 
evidence also included VA treatment records dated after service, 
which equally made no reference to disability involving either 
elbow.  And although an entry dated in August 2005 noted the 
Veteran's complaints of pain in both elbows, no underlying 
diagnosis was provided to account for these complaints.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part and vacated and remanded in part sub 
nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

In light of these findings, the RO in September 2005 denied 
service connection for an elbow condition because there was no 
then current disability, despite the complaints of pain.  See 
Brammer, 3 Vet. App. at 225 (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Moreover, because the Veteran did not appeal that September 2005 
decision, he must now present new and material evidence to reopen 
this claim to warrant further consideration of it on its 
underlying merits.  See 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 3.156(a), 20.302, 20.1103.

Since that decision, the Veteran has submitted a November 2005 VA 
outpatient treatment record indicating his complaints of right 
elbow pain are most likely due to right lateral epicondylitis.  
Since this report was not of record at the time of that final and 
binding September 2005 rating decision, and establishes he has a 
diagnosed disability involving his right elbow to account for his 
complaints of pain, this additional evidence is both new and 
material to his claim.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim).  See, too, Evans, 9 Vet. App. at 284 
(indicating the newly presented evidence need not be probative of 
all the elements required to award the claim, just probative as 
to each element that was a specified basis for the last 
disallowance).  This claim therefore is reopened. 



Having reopened this claim on the basis of this new and material 
evidence, the next question is whether the Board is permitted to 
conduct a de novo review at this time.  In Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), the Court held that, before the Board 
may address a question that has not been decided by the RO, it 
must determine whether the Veteran has been given adequate notice 
of the need to submit evidence or argument on that question, and 
an opportunity to address the question at a hearing and, if not, 
whether he is prejudiced thereby.

The Board finds the Veteran will not be prejudiced by immediately 
proceeding to adjudicate this claim on its underlying merits.  
This is because the November 2007 rating decision he appealed, as 
well as the statement of the case (SOC) issued in October 2008, 
notified him of all applicable laws and regulations pertaining to 
this claim for service connection for an elbow condition.  He 
also has been given the opportunity to present evidence and 
argument on the underlying issue of service connection, including 
the opportunity to testify at a hearing - which he in turn had 
in June 2010.  So, under these circumstances, particularly 
considering the arguments he and his representative made during 
the hearing, he is well aware of the requirements for 
establishing his entitlement to service connection for this 
condition and, thus, will not be prejudiced by the Board going 
ahead and deciding this claim.

But after reviewing the claims file in its entirety, so not just 
the evidence submitted since the RO's September 2005 decision, 
the Board finds that the preponderance of the evidence is still 
against this claim, so it again must be denied.  During his 
hearing the Veteran testified that he injured his elbow in a fall 
during service.  However, none of his service treatment records 
makes any reference to this injury or, for that matter, any 
mention of problems with either elbow whatsoever.  And this, 
while not altogether dispositive or determinative of this claim, 
including insofar as whether he in fact sustained such an alleged 
injury while in service, nonetheless is probative evidence 
against this notion that he did.  See Struck, 9 Vet. App. at 145.



That said, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), the Federal Circuit Court recognized lay evidence as 
potentially competent to support presence of disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence such as service treatment 
records.  The Buchanan Court, however, went on to note that the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Here, following his discharge from service in March 1981, the 
record shows the Veteran was first seen for complaints of elbow 
pain in August 2005, so not until some 24 years after the fact.  
And there is no indication he had relevant complaints such as 
pain concerning either elbow during those many intervening years, 
much less that he received a pertinent diagnosis.  He therefore 
has not under 38 C.F.R. § 3.303(b) established continuity of 
symptoms following his discharge from service until those initial 
post-service complaints.  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements, 
but he has not done this.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

A VA outpatient treatment records dated in August 2005 notes the 
Veteran's complaints of pain in his shoulder and elbows.  The 
evaluating clinician indicated these problems would be addressed 
during a future consultation since the Veteran's primary 
complaints at that time concerned, instead, his lower back.  When 
he returned in November 2005 for follow up, the evaluating VA 
clinician indicated the Veteran's complaints of right elbow pain 
were most likely due to right lateral epicondylitis.  More 
importantly, though, there was no attribution of this diagnosis 
to his military service - including specifically to any injury 
he purportedly previously had sustained while in service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the 


existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran initially reported right elbow pain in 2005, so well 
after his separation from active duty in 1981.  Such a lengthy 
passage of time, some 24 years, between his claimed injury in 
service and initial complaint is probative evidence against his 
assertion that his eventual diagnosis of lateral epicondylitis is 
the result of elbow trauma while in service.  See Maxson, 230 
F.3d at 1333.  But aside from this, none of his post-service 
medical or other records contains a medical opinion relating his 
right elbow condition to his service and, again, specifically to 
trauma sustained in service.  See Maggitt, Watson, D'Amico, 
Hibbard, and Collaro, all supra.  In sum, the medical evidence in 
the file does not support his claim that his right elbow 
condition is related to his service or dates back to his service.

Lateral epicondylitis is not the type of condition that is 
readily capable of lay diagnosis or comment on etiology in terms 
of whether it is attributable to military service, including to 
purported trauma.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); Jandreau, 492 F. 3d at 1372; Barr, 21 Vet. App. 
at 303.

In making the necessary credibility determinations and weighing 
the evidence, the Board does not find the Veteran's 
unsubstantiated lay statements concerning the date of onset of 
his right elbow pain (i.e., in service) to be credible since the 
record shows he first reported experiencing pain in his original 
claim for service connection in May 2005, long after service and 
far removed from the purported injury in question.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. 
App. 388 (1997) (holding that the credibility of lay evidence can 
be affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with other 
evidence of record, facial implausibility, bad character, 
interest, bias, self-interest, malingering, desire for monetary 
gain, and witness demeanor).  He was seen, evaluated and treated 
by VA and others on several occasions prior to 2005, yet at no 
time did he mention any problems with his right elbow so as to, 
in turn, suggest there was or had been an ongoing problem or 
associated disability.

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson, 581 F.3d. at 1313 quoting Buchanan v. Nicholson, 451 F. 
3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.").  Rather, 
the Veteran's statements are found to be incredible because they 
are inconsistent with the other evidence of record, which fails 
to show complaints concerning the right elbow until many years 
after his military service had ended.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a right elbow condition.  And as the preponderance 
of the evidence is against this claim, the doctrine of reasonable 
doubt is not for application, and this claim resultantly must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 53- 56.

VIII.  Whether there is New and Material 
Evidence to Reopen Claims for Service Connection 
for Residuals of an Eye Injury and Double Vision

Before addressing these claims on their merits, there also needs 
to be new and material evidence to reopen these claims since the 
final and binding September 2005 rating decision, because it also 
denied these claims.  See Jackson, 265 F.3d at 1369.

That September 2005 rating decision denied service connection for 
two separate issues involving the eyes.  First, the RO denied 
service connection for double vision, noting that the service and 
post-service treatment records were "silent for complaints, 
treatment or diagnosis of double vision."  Second, the RO also 
denied service connection for residuals of an eye injury, again 
noting that the service and post-service treatment records "are 
silent for complaints, treatment and diagnosis of the claimed 
condition."

However, a review of the service treatment records actually 
discloses that in April 1977 the Veteran sustained a corneal burn 
to his right eye due to a small foreign object.  A physical 
examination revealed a small cloudy spot on the right eye, which 
was treated with ointment and an eye patch.  Also, during his 
March 1979 separation examination concluding his first period of 
service, he checked "yes" in the box next to "[e]ye trouble."  
Even though the RO failed to mention these relevant findings 
during service in its September 2005 decision, it appears the RO 
ultimately denied this claim because in any event there was no 
evidence of any then current eye condition - including since 
filing this claim in 2005.  See Brammer, 3 Vet. App. at 225 (in 
the absence of proof of the presently claimed disability, there 
can be no valid claim).  See, too, Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).

Since that final and binding September 2005 rating decision, the 
Veteran has submitted VA treatment records showing various eye 
conditions have been diagnosed.  In this regard, a March 2007 
entry notes his complaints of double vision, which the evaluating 
VA clinician indicated was likely due to uncorrected astigmatism.  
The diagnostic assessment also included refractive error with 
presbyopia of both eyes; no evidence of prior ocular injury to 
the left eye; mild cataracts of both eyes; and diabetes mellitus 
with retinopathy of the eyes.

The Board finds that this report is both new and material.  It is 
clearly new since it did not exist at the time of the September 
2005 rating decision.  And because it also shows the Veteran has 
received diagnoses of several pertinent eye conditions, 
it is also material to his claims since the absence of a then 
current eye condition was the basis for denying his eye claims in 
September 2005.



In finding this report to be material, however, the Board points 
out that refractive error with presbyopia is considered a 
congenital defect that is not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Refractive errors are defined to 
include astigmatism, myopia, hyperopia, and presbyopia.  See M21-
1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 
'hyperopia and impairment of vision due to advancing years or to 
old age; it is dependent on diminution of the power of 
accommodation from loss of elasticity of the crystalline lens, 
causing the near point of distinct vision to be removed farther 
from the eye'."  Terry v. Principi, 340 F.3d 1374, 1384 (Fed. 
Cir. 2003) (citing to Dorland's Illustrated Medical Dictionary 
1453 (29th ed. 2000)).  Nevertheless, the Veteran also has 
received a diagnosis of cataracts, which is not considered a 
congenital or developmental defect or type of refractive error.  
[Note additionally that the diagnosis of retinopathy has been 
attributed to his Diabetes Mellitus, i.e., is a complication of 
the diabetes, so the retinopathy cannot be secondarily service 
connected inasmuch as the underlying diabetes is not a service-
connected disability.  38 C.F.R. § 3.310(a) and (b).]

Since, however, there is new and material evidence, the eye 
claims in the other respects mentioned are reopened.  It is 
important for the Veteran to understand, however, that the 
standard for reopening a claim is relatively low and does not 
necessarily indicate the claim ultimately will be granted.  
Before the Board may adjudicate these claims, a remand is 
required to obtain additional medical evidence.  

IX.  Whether there is New and Material 
Evidence to Reopen a Claim for Service 
Connection for Acne Vulgaris of the Back 
and Chest

Lastly, the final and binding September 2005 rating decision also 
denied this claim.  In doing so, the RO noted the Veteran had 
been treated for this condition in December 1979, so while on 
active duty, but that it was not subsequently noted as still 
symptomatic or problematic in the report of his March 1981 
military separation examination.  (Parenthetically, the Board 
sees that his service treatment records additionally show 
treatment for acne on his back in June 1976 and treatment for 
acne on the back of his neck in December 1979).  The RO also 
acknowledged that VA treatment records dated since service, from 
2004 to 2005, included a notation that there was acne scarring on 
the Veteran's back.  But all of this notwithstanding, the RO 
denied the claim on the basis that "[t]he medical evidence of 
record does not show you have a current chronic condition which 
is [sic] either began in or is related to your military 
service." 

Since the final and binding September 2005 rating decision, 
additional medical evidence was obtained showing other treatment 
for acne on the Veteran's back as well as other parts of his 
body.  In particular, a March 1986 VA outpatient treatment record 
notes that severe acne was present on his back and shoulders, 
with mild facial involvement.  He reported the condition 
initially began approximately eight years prior, so in 1980 or 
thereabouts, which, if presumed true (see Justus v. Principi, 3 
Vet. App. 510, 513 (1992)) was while he was on active duty in the 
military.  A contemporaneous June 1986 report concerning follow-
up treatment also lists a diagnosis of acne vulgaris.

These treatment records are new since they were not associated 
with the claims file at the time of the September 2005 rating 
decision and, thus, were not considered, even though they predate 
that earlier decision.  And since they document the Veteran's 
complaints of acne on his back and shoulders dating back to 
service, they also are material by suggesting that his acne began 
in service.  See again Hodge, 155 F.3d at 1363 (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim).  See, too, Evans, 9 Vet. App. at 284 (indicating the 
newly presented evidence need not be probative of all the 
elements required to award the claim, just probative as to each 
element that was a specified basis for the last disallowance).

Inasmuch as there is new and material evidence, this claim for 
service connection for acne vulgaris of the back and chest is 
reopened.  But before the Board may readjudicate this claim on 
its underlying merits, a remand is required to obtain additional 
medical evidence.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension, including secondary to the 
diabetes mellitus, also is denied.

The petition to reopen the claim for service connection for a 
bilateral knee condition is denied.

The petition to reopen the claim for service connection for a 
left wrist condition is denied.

The petition to reopen the claim for service connection for a 
respiratory condition due to asbestos exposure is denied.

The petition to reopen the claim for service connection for a 
right elbow condition is granted, but the claim for this benefit 
is denied on its underlying merits.

The petition to reopen the claim for service connection for an 
eye disorder is granted, but subject to the further development 
of this claim on remand.

The petition to reopen the claim for service connection for acne 
vulgaris is granted, but also subject to the further development 
of this claim on remand.




REMAND

Additional evidentiary development is needed before the Board may 
adjudicate the Veteran's claims for service connection for a 
digestive disorder, acne vulgaris, and an eye disorder.

A.  Digestive Disorder

With respect to this claim, the service treatment records show 
treatment for an upset stomach on more than one occasion.  Of 
note, in June 1975 the Veteran complained of an upset stomach, 
and in July 1976 he was seen after vomiting twice about an hour 
after eating breakfast.  However, a chronic (meaning permanent) 
digestive disorder was not diagnosed during his service.  He was 
discharged in March 1981.

Post-service VA outpatient treatment records show the Veteran 
received a diagnosis of gastroesophageal reflux disease (GERD) 
many years later.  He was initially seen in January 2006 
complaining of a ten-year history of difficulty swallowing, 
so meaning since 1996 or thereabouts.  The diagnostic assessment 
was dysphagia, globus sensation, probably due to GERD.  A 
March 2006 entry also notes a history of GERD.

Nevertheless, as the Veteran was treated for digestive problems 
in service, and is now shown to have a diagnosis of GERD, the 
obvious question is whether there is any correlation between his 
complaints in service and this current disability.  A VA medical 
opinion is therefore needed to answer this determinative 
question.  See McLendon, 20 Vet. App. at 79, citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) (part of VA's duty to assist 
under the VCAA is to provide the Veteran an examination if, as in 
this case, there is competent evidence of a current disability, 
and the evidence indicates the disability may be related to an 
event in service.)



B.  Acne Vulgaris

A VA examination and nexus opinion also are needed to determine 
whether the Veteran's acne vulgaris is related to his military 
service or initially manifested while he was in service.  As 
already explained, he was treated for acne on his back during 
service, in June 1976, and for acne on the back of his neck also 
during service, in December 1979.  This condition may have 
resolved, as the remainder of his service treatment records make 
no further reference to this condition, either in the way of a 
relevant subjective complaint or objective clinical finding such 
as a pertinent diagnosis suggesting a recurrence.

But in Ardison v. Brown, 6 Vet. App. 405 (1994), the Court 
recognized that skin disorders are cyclical and therefore often 
wax and wane, so at times are symptomatic whereas at others are 
not.  The Court thus stressed the importance of having the 
Veteran examined during an active stage of the disease.

Here, a March 1986 VA outpatient treatment record indicates that 
severe acne was observed on the Veteran's back and shoulders, 
with mild facial involvement, which he said began approximately 
eight years prior - so in 1978 while in service.  A June 1986 
report regarding his follow-up evaluation and treatment also 
lists this diagnosis of acne vulgaris.  More recently, a VA 
outpatient treatment record dated in 2005 notes that acne 
scarring is present on the Veteran's back.

So the Veteran clearly has acne affecting the areas of his body 
mentioned, and he also had this condition while in service.  A VA 
examination and nexus opinion therefore are needed to assist in 
determining whether there is a relationship or correlation 
between the acne noted in service and more recently since 
service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see also McLendon, 20 Vet. App. at 79.



C.  Eye Disorder

As already discussed, the Veteran's service treatment records 
disclose that in April 1977 he sustained a corneal burn to his 
right eye due to a small foreign object.  A physical examination 
revealed a small cloudy spot on this eye, which was treated with 
ointment and an eye patch.  Also, during his March 1979 military 
separation examination concluding his first period of service, he 
checked "yes" in the box for "[e]ye trouble."  That 
notwithstanding, his March 1981 separation examination report, 
concluding his second period of service, lists his uncorrected 
distant visual acuity as 20/20 bilaterally, so completely normal.

Recently, in March 2007, the Veteran received treatment for 
complaints of double vision, which the evaluating VA clinician 
indicated was likely due to uncorrected astigmatism.  The 
diagnostic assessment also included refractive error with 
presbyopia of both eyes; no evidence of prior ocular injury to 
the left eye; mild cataracts of both eyes; and diabetes mellitus 
with retinopathy of the eyes.

For the reasons and bases already discussed, these refractive 
errors (astigmatism, double vision, and presbyopia) are not 
diseases or injuries within the meaning of applicable legislation 
and, therefore, generally cannot be service connected as a matter 
of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  The only 
possible exception is if there is evidence of additional 
disability due to aggravation during service of a congenital 
disease, but not defect, by superimposed disease or injury.  
Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 82-90; VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.  See also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).

Also, since the retinopathy is a complication of the diabetes, 
the retinopathy also cannot be service connected because, even 
though secondary to the diabetes, the diabetes is unrelated to 
the Veteran's military service, so itself not service connected 
to provide the pathway for this indirect secondary linkage of the 
associated retinopathy to service.  38 C.F.R. § 3.310(a) and (b).

But still in play are the cataracts, so a VA examination and 
nexus opinion are needed to assist in determining whether they 
are related to the Veteran's military service or, instead, the 
result of other unrelated factors.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 
79.

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for a VA 
gastrointestinal examination to determine the 
etiology of any identified gastrointestinal 
disorders, including especially GERD.  All 
indicated diagnostic testing and evaluation 
are to be performed.  The claims file must be 
made available to the examiner for review of 
the pertinent medical and other history, 
including a complete copy of this remand.

Based on his/her review of the claims file 
and results of the medical evaluation, the 
examiner should provide an opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) that any identified digestive 
disorders, including especially the GERD, are 
related to the Veteran's military service or 
date back to his service, particularly taking 
into consideration the complaints he had 
while in service of an upset stomach, 
vomiting, etc.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

2.  Also schedule the Veteran for a VA 
dermatological examination to determine the 
extent and etiology of his acne vulgaris.  
All indicated diagnostic testing and 
evaluation are to be performed.  The claims 
file must be made available to the examiner 
for review of the pertinent medical and other 
history, including a complete copy of this 
remand and the service treatment records 
confirming the Veteran was treated for acne 
on his back during service, in June 1976, and 
for acne on the back of his neck also during 
service, in December 1979.

Based on his/her review of the claims file 
and results of the medical evaluation, the 
examiner should provide an opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) the Veteran's current acne and 
any residual scars are related to his 
military service or date back to his service, 
and in particular to the acne noted in 
service.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  As well, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any eye disability found to be 
present - such as cataracts (so other than 
refractive errors, e.g., astigmatism, double 
vision, and presbyopia, or complications of 
diabetes like retinopathy).



All indicated diagnostic testing and 
evaluation are to be performed.

The claims file must be made available to the 
examiner for review of the pertinent medical 
and other history.

The examiner is requested to determine the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran's cataracts are related 
to his military service or date back to his 
service, and in particular post-traumatic as 
a result of the burn injury to his right 
cornea in April 1977.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the record.

4.  Then readjudicate these remaining claims 
in light of the additional evidence.  If 
these claims are not granted to the Veteran's 
satisfaction, send him and his representative 
a Supplemental Statement of the Case and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these remaining 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


